Title: To Thomas Jefferson from Tench Coxe, 10 January 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Jany 10. 1801.

I had the honor to learn from the person, who left you on the 31st. instant that you were then well.
The Situation of our post office is a great evil. It has occasioned me to be very guarded in my correspondence for some time. I have missed two letters, one of which related to private business of very great consequence to myself, and others.
The republican interest of the United States have been thrown for a few years past into an unjust and dangerous situation. The struggle however from the beginning of 1798 has been wisely, undauntedly, and upon the whole, I think, very temperately made. It does not yet appear whether it is with complete success. We have so far prevailed as to secure republicans in a number of the state governments—we  have procured a republican representative House of Congress—we shall make a deep impression on the other branch—we have defeated the army and volunteer plans—we have prevented the success of a dangerous projector against the present and the elected chief Magistrate—we have effected a rotation in the Presidency upon principles favorable to our republican constitutions: we have resuscitated the Militia—avoided antirepublican alliances and an antirepublican war—brought the evils of the British treaty into full view—awakened the public mind to a sense of the dangers of a judiciary complaisance to the executive power—we have proved that respectable circles of men and even individuals cannot be compelled to yield their independence of opinion, language or conduct for honors, emoluments or even the bread of their families—and we have proved, that public mind, whenever fairly and fully informed abandons favorites, turns to the wise and good, relieves itself from deception, and inclines to measures favorable to liberty, œconomy, and peace.
We seem to have our judgments pretty well corrected and settled upon the subject of regular hired armies—whether we call them standing armies or permit their friends to bring them forward as necessary defenders. But it seems difficult to establish as correct ideas upon the subject of navy. It is plain that there is no grand naval power upon earth but G Britain, and if her expences in that line in the 18th. century be taken from her public accounts they will prove her vainglorious navy to have rendered her a splendid ruin—The maximum of her commerce is an export of less than 28. millions in the year, and her navy has cost her 24 millions in the period. It is a great trading country that neats 12 ½ ⅌cent upon it’s exports clear of losses and deductions of all kinds. In this country, where agricultural preponderance is increasing, the advantages of navy are still less worth paying for. In 1793 this commercial state had nearly as many taxable inhabitants in its commercial district as now; but it has gained more than twenty thousand agricultural citizens—by the same lists of taxables. Our increase in seven years is about 25 cent, but the commercial population is little enlarged. But our trade is much increased. This is by foreigners then, and their vessels and cargoes are not objects for our navy to defend—The proper resource to defray the various branches of the public expenditure would seem, at first view, to be the property and citizens benefited by those branches of expence respectively. If Merchants, Mariners, ships and cargoes were to pay all contributions for the navy, we should be less profuse in that way. Perhaps our produce would not be lower nor our supplies higher, if all foreign ships might bring in and carry away cargoes on as good terms as our own. If so the  carrying trade would appear to be the principal object for a navy. We should find the cost of our small fleet cut deeply into the profits of the carrying trade, and even into the amount of our freights. It seems to be a subject for prudence then. Our navy department should execute with Spirit, judgment and effect the plans of the Legislative and executive powers, but that department should be prudent, reflecting, disposed to examine into results, the good produced and the cost of it. British naval plans and views should be examined and considered with great prudence and candor. Her insular character, and our vast territorial extent. Her having foreign Colonies—we none. Her concessions to domestic defence, and to naval pride. Her vast increase of her naval expences, being one month—one or two hundred thousand dollars ⅌ week. The multiplication of the chances of war is no small consideration in respect to a navy.
I do not mean to say any thing in opposition to the present System or to invite to new plan, or new principles. Tho I am of opinion that this complicated subject requires much consideration and a past œconomy of the state. In England Ideas of safety, glory, and trade have banished all attempts to estimate the benefits of the navy to that Country. It behoves America to consider first a reference to trade. I have good reason to believe it has not been viewed heretofore with out any eye to great & numerous colonial acquisitions—We have colonized 20,000 taxable inhabitants (perhaps 100. to 120,000 of all ages & races) to our country West of the Allegeny Mountains since 1782. I prefer this to a sugar colony keeping up the slave system. Humanity, justice & policy all forbid any new Scheme involving the use of Slaves.
In our department of state, we seem, of late entirely to have neglected the domestic section. It is the least expensive, the most interesting, the most at our own command, the most universally connected with individual interest, the most sure and permanent in its beneficial results, the most favorable to the promotion and preservation of the Union, the most moralizing and promotive of internal energy and industry, the most favorable to the expansion of the public mind. The improvement of the post roads, the power of uniting waters in different states by canals, a complete map, a complete chart and book of topographical description of the U.S, a legislative library, a board of agriculture and arts favorable to the production and consumption of its fruits, the incessant amelioration of the militia and the increase of the means of their sudden equipment, the fulfillment of the promise of a guarranty of a republican form of government to the States, the timely preparation of a system of free  Government for the federal territory, the imposition of a duty on the importation of slaves to the whole amount of the constitutional limit, the publication of a german edition of the laws, and many other small, considerable or great Objects could have been executed for the fruitless sums, which the plans of some persons have caused to be expended. The cultivation of the interior is the first object in a country so capable, and whose capacities have been so little drawn forth. The foreign division of the department of State seems to have occasioned the domestic department of it to have been much neglected. It is of great consequence to our prosperity, and future honor as a government that we prove more attentive to that Object than heretofore—at least if we continue as expensive as we have been for three or four years past.
The foreign division of our department of State presents to my mind some very singular appearances. The supplying, trading with, negociating about, and maintaining the independence de facto of the greatest of those Colonies, and all those colonies whose defence we engaged for seems much to do, and much to be allowed to do. The formation of a treaty with new privileges of trade in war, with a contraband favorable to one enemy power and injurious to the other and to our own agriculture, trade & navigation, the provision orders of the British Council, and our treaty on that point, the direction of our diplomatic affairs by the Treasury, and by a person in private life, the unresented proposition to have the provision orders revoked in 1795 till the treaty should be ratified with the avowed intention to renew them, the employment of that very minister to carry home the ratified treaty, the discontinuance of proceedings in the Case of Blount when the world saw that he was [a criminal?], the unnoticed appeal to the people by the British Commissioners in the case of the debts &ca., the readiness to cure all that is too open and too bad to bear on the British side, and the disposition to make heat, embarrassment, and impatience out of all that is unpleasant on the side of Holland, Spain and France, the alienation from France, the alienation from France from the Moment of her becoming a republic and the attachment to England which was displayed at the same time, the persecution of those who shewed or expressed a sense of these things, these and too many like circumstances run in our annals since 1792 are historical romance. To adopt a correct and practicable proceedure, which shall prevent the increase and continuance of such evils and substitute a just and wise course in their stead without producing an instigation and open unfriendliness of those powers, which are cut off those improper indulgences, sufferances &  preferences will require much wisdom, temper, firmness and conciliation. It will be seen that a cessation of devotion to the Monarchical states, and impartiality to the republican states will be to cease to war for one and against the other. On this subject much might be said and written, but it would amount to a respectful suggestion that a return to impartiality, justice, and the general interests of free government are no less difficult, than necessary.
The treasury department has been the source of action of a man of powers with certain attentions to Character, who was responsible while in place, but was followed by a man of a contracted mind & who was not bred under circumstances that give that cast to feeling and judgment, which generate a proper sense of Character. The eastern states have kept that department, its plans, its benefits in the hands of a devoted friend or a worse hand for the Union from the beginning. It is plain that much injustice has arisen from it, by preferences of New England views and interests, but they will never be ascertained or cured until the incumbents are removed—I say incumbents because I am satisfied, that the same persons do & will govern the treasury under any set of men, but one, that are predominate in the Government. On this department much is to be said, but it would be too extensive for a letter.
When I reflect upon the subjects at which I have hinted, the interest the party have to keep our friends out, the interests they have to desire themselves to be in, I cannot doubt their using every effort and hazarding every consequence to defeat our republican candidate. They will not suffer it, if they can avoid it. They leave too much to hazard, too much to suffer, too much to lose, too much to gain by success or disappointment. Every prudence therefore should be observed. Every effort made. Every contingency thought of & provided for. I hope the Virginia representatives will be chosen before the 4th. March—the Senators from the Republican interest chosen—the state legislatures kept in Session, the attendance of the Republican Senators & representatives at Washington on the 4th. March be at least considered—if not at once requested—Unfriendly foreign ministers should be observed. The professions of federalists should not be too hastily credited. Any real criminals among the federalists should be put into a state of formal Accusation. I mean such as are important, whose cases are capable of proof, and whose misconduct will commit the heads of their party—Honest and prudent men in the House may thus have their eyes opened; and bad men of timid minds may be placed under too serious reflexion to co-operate in defeating the continuance of the Government. The real fairness of  our views will be truly inferred from the manifestation of a dangerous and real criminality in our accusers and opponents—Nothing of this kind should be hastily, lightly, or inconsiderately hazarded, but nothing of the kind that can be supported should be neglected, when proof is ready.
I am not at all alarmed at the dispositions or conduct of our opponents. But I have no confidence in them—I mean their leaders. I would therefore neither believe nor trust in any thing. They will make a plea of necessity. They will go any length on that plea. They will justify it from analogies and precedants drawn from unwritten constitutions—undefined principles. They will disregard the limitations of federal power, and the reversion of all lawfull authority to the states, in failure of the general system. It is a case wherein we cannot fear too far, if we preserve our firmness, and temper. The original solemn obligations and engagements of the confederation appear to me worthy of consideration, with the [confederation?] of the […] or virtually [repealing law.] On this point however, I have fully expressed myself before in communications to another from whom I may hear this evening. I intended to have pursued those speculations, but uncommon urgency of Business has prevented me—
This goes through a particular channel—With perfect respect, I have the honor to be, Sir,
yr. most obedt. and hble servant

Tench Coxe

